Per Curiam.
Application for a writ of mandamus to the district court of Hennepin county commanding it to return the papers and files in the con*406test proceeding of Nines v. Preus to the clerk of tbe district court of Kanabec county, where the contest was commenced, on the ground that such papers and files were improperly transmitted to the district court of Hennepin county on a demand of contestee, under section 7722, G. S. 1913, that the venue of such contest be changed to that county.
After consideration, it is ordered that the application be denied and the order to show cause discharged. The venue in contest proceedings of this kind is controlled by section 529, which expressly provides for a change of venue as in civil actions.